IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TIMOTHY M. SHILLING,                        : No. 93 WAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
PAULA SUE SHILLING,                         :
                                            :
                   Respondent               :

PAULA S. SHILLING,                          : No. 94 WAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
TIMOTHY M. SHILLING,                        :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.